Citation Nr: 1607726	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-23 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder with sleep disturbance.

2.  Entitlement to an evaluation in excess of 10 percent for lateral epicondylitis, left elbow. 

3.  Entitlement to an initial compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

INTRODUCTION

The Veteran served on active duty for training from March 1986 to July 1986, and on active duty from June 2007 to June 2008.  

This case comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of an evaluation in excess of 30 percent for anxiety disorder with sleep disturbance, an evaluation in excess of 10 percent for lateral epicondylitis, left elbow and an initial compensable evaluation for migraine headaches.  The Board notes that in relation to his claims the Veteran was last examined in October 2012 and November 2012.  In a September 2014 statement, the Veteran's representative indicated that the Veteran's disabilities had increased in severity since his last examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service connected disabilities.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  On remand, ongoing VA and private treatment records should also be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's disabilities on appeal.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities.  All attempts to procure such records must be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and extent of his migraine headaches.  The examiner is to be provided access to the VBMS and Virtual VA electronic files.  In accordance with the latest worksheets for rating migraine headaches, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his migraine headaches.  A complete rationale for any opinions expressed must be provided.

3. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his psychiatric disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to VBMS and Virtual VA electronic files.  In accordance with the latest worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his psychiatric disability.  A complete rationale should be provided for any opinion expressed.
 
4. The Veteran should be afforded a VA examination to determine the current level of severity of his lateral epicondylitis, left elbow.  The examiner must be provided access to VBMS and Virtual VA electronic files.  In accordance with the latest worksheets for rating elbow disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  A complete rationale should be provided for any opinion expressed.

5. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




